

Exhibit 10.4
 
ONVIA, INC.
 
AMENDED
 
2000 EMPLOYEE STOCK PURCHASE PLAN
 
 
The following constitute the provisions of the 2000 Employee Stock Purchase Plan
of Onvia, Inc. as amended and restated, effective November 1, 2005.
 
1. Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company.  It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code.  The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
 
2. Definitions.
 
(a) “Board” means the Board of Directors of the Company.
 
(b) “Code” means the Internal Revenue Code of 1986, as amended.
 
(c) “Common Stock” means the Common Stock of the Company.
 
(d) “Company” means Onvia, Inc., a Delaware corporation.
 
(e) “Compensation” means all regular straight time gross earnings, and shall not
include commissions, payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.
 
(f) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee.  Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii)military leave;
(iii) any other leave of absence approved by the Administrator, provided that
such leave is for a period of not more than 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; or
(iv) in the case of transfers between locations of the Company or between the
Company and its Designated Subsidiaries.
 
(g) “Contributions” means all amounts credited to the account of a participant
pursuant to the Plan.
 
(h) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.
 
(i) “Designated Subsidiaries” means the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan; provided however that the Board shall only have the discretion to
designate Subsidiaries if
 

 
 
 
1

--------------------------------------------------------------------------------

 

(j) the issuance of options to such Subsidiary’s Employees pursuant to the Plan
would not cause the Company to incur adverse accounting charges.
 
(k) “Employee” means any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m) “Offering Date” means the first business day of each Offering Period of the
Plan.
 
(n) “Offering Period” means a period of six (6) months commencing on May 1 and
November 1 of each year.
 
(o) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(p) “Plan” means this Employee Stock Purchase Plan.
 
(q) “Purchase Date” means the last day of each Offering Period of the Plan.
 
(r) “Purchase Price” means with respect to an Offering Period an amount equal to
85% of the Fair Market Value (as defined in Section 7(b) below) of a Share of
Common Stock on the Offering Date or on the Purchase Date, whichever is lower;
provided, however, that in the event (i) of any increase in the number of Shares
available for issuance under the Plan as a result of a stockholder-approved
amendment to the Plan, and (ii) all or a portion of such additional Shares are
to be issued with respect to one or more Offering Periods that are underway at
the time of such increase (“Additional Shares”), and (iii) the Fair Market Value
of a Share of Common Stock on the date of such increase (the “Approval Date Fair
Market Value”) is higher than the Fair Market Value on the Offering Date for any
such Offering Period, then in such instance the Purchase Price with respect to
Additional Shares shall be 85% of the Approval Date Fair Market Value or the
Fair Market Value of a Share of Common Stock on the Purchase Date, whichever is
lower.
 
(s) “Share” means a share of Common Stock, as adjusted in accordance with
Section 18 of the Plan.
 
(t) “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.
 

 
 
 
2

--------------------------------------------------------------------------------

 

(u) Eligibility.
 
(v) Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.
 
(w) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to, purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7(b) below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time,
 
3. Offering Periods and Purchase Dates.
 
(a) Restart of Offering Periods.  All outstanding Offering Periods in progress
shall terminate on the Purchase Date on October 31, 2005, and all Offering
Periods commencing on or after November 1, 2005 shall be governed by this
Section 4.
 
(b) Offering Periods.  Effective November 1, 2005, the Plan shall be implemented
by a series of Offering Periods of six (6) months duration, with new Offering
Periods commencing on or about May 1 and November 1 of each year (or at such
other time or times as may be determined by the Board of Directors).  The Plan
shall continue until terminated in accordance with Section 19 hereof.  The Board
of Directors of the Company shall have the power to change the duration and/or
the frequency of Offering Periods with respect to future offerings without
stockholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected.
 
(c) Purchase Dates.  The last day of each Offering Period shall be the Purchase
Date for such Offering Period.  An Offering Period commencing on May I shall end
on the next October 31.  An Offering Period commencing on November 1 shall end
on the next April 30.
 
4. Participation.
 
(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given Offering Period.  The subscription
agreement shall set forth the percentage of the participant’s Compensation
(subject to Section 6(a) below) to be paid as Contributions pursuant to the
Plan.
 

 
 
 
3

--------------------------------------------------------------------------------

 

(b) Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Purchase
Date of the Offering Period to which the subscription agreement is applicable,
unless sooner terminated by the participant as provided in Section 10.
 
5. Method of Payment of Contributions.
 
(a) A participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than fifteen percent (15%) (or such greater percentage as the Board may
establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period.  All payroll deductions
made by a participant shall be credited to his or her account under the Plan.  A
participant may not make any additional payments into such account.
 
(b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during an Offering Period may
increase and on one occasion only during an Offering Period may decrease the
rate of his or her Contributions with respect to the Offering Period by
completing and filing with the Company a new subscription agreement authorizing
a change in the payroll deduction rate.  The change in rate shall be effective
as of the beginning of the next calendar month following the date of filing of
the new subscription agreement, if the agreement is filed at least ten (10)
business days prior to such date and, if not, as of the beginning of the next
succeeding calendar month.
 
(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a participant’s payroll
deductions may be decreased by the Company to 0% at any time during an Offering
Period.  Payroll deductions shall re-commence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10.  In addition, a
participant’s payroll deductions may be decreased by the Company to 0% at any
time during an Offering Period in order to avoid unnecessary payroll
contributions as a result of application of the maximum share limit set forth in
Section 7(a), in which case payroll deductions shall re-commence at the rate
provided in such participant’s subscription agreement at the beginning of the
next Offering Period, unless terminated by the participant as provided in
Section 10.
 
6. Grant of Option.
 
(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Purchase Date a number of Shares of the Company’s Common Stock determined by
dividing such Employee’s Contributions accumulated prior to such Purchase Date
and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided however that the maximum number of Shares an
Employee may purchase during each Offering Period shall be 300 Shares (subject
to any adjustment pursuant to Section 18 below), and provided further that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12.
 

 
 
 
4

--------------------------------------------------------------------------------

 

(b) The fair market value of the Company’s Common Stock on a given date (the
“Fair Market Value”) shall be determined by the Board in its discretion based on
the closing sales price of the Common Stock for such date (or, in the event that
the Common Stock is not traded on such date, on the immediately preceding
trading, date), as reported by the National Association of Securities Dealers
Automated Quotation (Nasdaq) National Market or, if such price is not reported,
the mean of the bid and asked prices per share of the Common Stock as reported
by Nasdaq or, in the event the Common Stock is listed on a stock exchange, the
Fair Market Value per share shall be the closing sales price on such exchange on
such date (or, in the event that the Common Stock is not traded on such date, on
the immediately preceding trading date), as reported in The Wall Street Journal.
 
7. Exercise of Option.  Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of Shares will be exercised
automatically on the Purchase Date of an Offering Period, and the maximum number
of full Shares subject to the option will be purchased at the applicable
Purchase Price with the accumulated Contributions in his or her account.  No
fractional Shares shall be issued.  The Shares purchased upon exercise of an
option hereunder shall be deemed to be transferred to the participant on the
Purchase Date.  During his or her lifetime, a participant’s option to purchase
Shares hereunder is exercisable only by him or her.
 
8. Delivery.  As promptly as practicable after the Purchase Date of an Offering
Period, the Company shall arrange the delivery to each participant, as
appropriate, the Shares purchased upon exercise of his or her option.  No
fractional Shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full Share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
below.  Any other amounts left over in a participant’s account after a Purchase
Date shall be returned to the participant.
 
9. Voluntary Withdrawal; Termination of Employment.
 
(a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to each Purchase
Date by giving written notice to the Company.  All of the participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for the
current period will be automatically terminated, and no further Contributions
for the purchase of Shares will be made during the Offering Period.
 
(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, and his or her option will be automatically
terminated.
 
(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during the Offering
Period in which the employee is a participant, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to his or her
account will be returned to him or her and his or her option terminated.
 

 
 
 
5

--------------------------------------------------------------------------------

 

(d) A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.
 
10. Interest.  No interest shall accrue on the Contributions of a participant in
the Plan.
 
11. Stock.
 
(a) As adjusted as provided in Section 18, the maximum number of Shares which
shall be made available for sale under the Plan shall be 60,000 Shares as of
March 1, 2000, plus an annual increase on the first day of each of the Company’s
fiscal years during the term of the Plan beginning in 2001 and ending in 2010
equal to the lesser of (i) 60,000 Shares (as adjusted), (ii) one percent (1%) of
the Shares outstanding on the last day of the immediately preceding fiscal year,
or (iii) such lesser number of Shares as is determined by the Board.  If the
Board determines that, on a given Purchase Date, the number of shares with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Offering Date
of the applicable Offering Period, or (ii) the number of shares available for
sale under the Plan on such Purchase Date, the Board may in its sole discretion
provide (x) that the Company shall make a pro rata allocation of the Shares of
Common Stock available for purchase on such Offering Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, or (y) that
the Company shall make a pro rata allocation of the shares available for
purchase on such Offering Date or Purchase Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Purchase Date.  The Company may make pro rata allocation of the
Shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
Shares for issuance under the Plan by the Company’s stockholders subsequent to
such Offering Date.
 
(b) The participant shall have no interest or voting right in Shares covered by
his or her option until such option has been exercised.
 
(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.
 
12. Administration.  The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.
 

 
 
 
6

--------------------------------------------------------------------------------

 

13. Designation of Beneficiary.
 
(a) A participant may file a written designation of a beneficiary who is to
receive, any Shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering Period but prior to delivery to him or her of such Shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering
Period.  If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.
 
(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice.  In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Company
shall deliver such Shares and/or cash to the executor or administrator of the
estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such Shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
 
14. Transferability.  Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.
 
15. Use of Funds.  All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.
 
16. Reports.  Individual accounts will be maintained for each participant in the
Plan.  Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of Contributions, the per
Share Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.
 
17. Adjustments Upon Changes in Capitalization; Corporate.  Transactions.
 
(a) Adjustment.  Subject to any required action by the stockholders of the
Company, the number of Shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option (collectively,
the “Reserves”), as well as the maximum number of shares of Common Stock which
may be purchased by a participant in an Offering Period, the number of shares of
Common Stock set forth in Section 12(a) above, and the price per Share of Common
Stock covered by each option under the Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued
 

 
 
 
7

--------------------------------------------------------------------------------

 

(b) Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock (including any such change
in the number of Shares of Common Stock effected in connection with a change in
domicile of the Company), or any other increase or decrease in the number of
Shares effected without receipt of consideration by the Company; provided
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive.  Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
option.
 
(c) Corporate Transactions.  In the event of a dissolution or liquidation of the
Company, the Offering Period then in progress will terminate immediately prior
to the consummation of such action, unless otherwise provided by the Board.  In
the event of a Corporate Transaction, each option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by the successor
corporation or a parent or Subsidiary of such successor corporation.  In the
event that the successor corporation refuses to assume or substitute for
outstanding options, the Offering Period then in progress shall be shortened and
a new Purchase Date shall be set (the “New Purchase Date”), as of which date the
Offering Period then in progress will terminate.  The New Purchase Date shall be
on or before the date of consummation of the transaction and the Board shall
notify each participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10.  For purposes of this Section 18,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon.  exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.
 
The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of Shares of its outstanding Common Stock, and in
the event of the Company’s being consolidated with or merged into any other
corporation.
 
18. Amendment or Termination.
 
(a) The Board may at any time and for any reason terminate or amend the
Plan.  Except as provided in Section 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period then in progress if the
Board determines that termination of the Plan and/or the Offering Period is in
the best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting rules applicable to the Plan.  Except as
provided in Section 18 and in this Section 19, no amendment to the Plan shall
make any change in any option previously granted which adversely affects the
rights of any participant.  In addition, to the extent necessary to comply with
Rule 16b-3 under the Exchange Act, or under Section 423 of the Code (or any
successor rule or provision or any applicable law or regulation), the Company
shall obtain stockholder approval in such a manner and to such a degree as so
required.
 
(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S.  dollars, permit payroll withholding in excess of the amount
designated by a participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.
 
19. Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
20. Conditions Upon Issuance of Shares.  Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such Shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
applicable state securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
21. Term of Plan; Effective Date.  The Plan was effective March 1, 2000.  It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 19.
 
22. Additional Restrictions of Rule 16b-3.  The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3.  This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
 


 

 
 
 
8

--------------------------------------------------------------------------------

 
